DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DAVID LAMBERSON,
                            Appellant,

                                    v.

                         MORGAN HERBST,
                            Appellee.

                              No. 4D19-3507

                         [February 27, 2020]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Dina A. Keever-Agrama, Judge; L.T.
Case No. 50-2019-DR-007628-XXXX-NB.

   Suzanne Schachter of Law Offices of Suzanne Schachter P.A., West
Palm Beach, for appellant.

  Mark A. Fromang of The Fromang Law Firm, P.A., Orlando, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.